579 S.E.2d 396 (2003)
357 N.C. 64
STATE of North Carolina
v.
Vernelle Lafarris BULLOCK, Sr.
No. 445P02-2.
Supreme Court of North Carolina.
March 27, 2003.
William P. Hart, Special Deputy Attorney General, R. Stuart Albright, District Attorney, for State.
Daniel R. Pollitt, Assistant Appellate Defender, for Bullock.
Prior report: 154 N.C.App. 234, 574 S.E.2d 17.

ORDER
Upon consideration of the petition filed by Attorney General for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of March 2003."
Upon consideration of the petition filed by Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of March 2003."